EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated October 21, 2010, relating to the financial statements and financial highlights which appear in the August 31, 2010 Annual Reports to Shareholders of the American Century California High-Yield Municipal Fund, California Intermediate-Term Tax-Free Bond Fund (formerly known as the California Tax-Free Bond Fund), California Long-Term Tax-Free Fund and California Tax-Free Money Market Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm", "Financial Statements", "Annual and Semiannual Reports", and "Summary Prospectus" in such Registration Statement. /s/PricewaterhouseCoopers LLP Kansas City, Missouri December 27, 2010
